Case 1:19-cr-00708-AKH Document 22 Filed 05/21/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

———— FS mt tee se ce x
United States of America,
Plaintiff,
-against- ORDER REGULATIN G PROCEEDINGS
Edwin Gonzalez ,
19 Cr. 708 (AKH)
Defendants.
———— eS A sn nen an et we x

ALVIN K. HELLERSTEIN, UNITED STATES DISTRICT JUDGE:
The parties are hereby ordered to appear for a telephonic sentencing on Friday, May 22,
2020, at 10:30 a.m., which sentencing will be held via the following call-in number:

Call-in number: 888-363-4749
Access code: 7518680

To ensure that the hearing proceeds smoothly and to avoid disruption, the Court directs all those calling in

(other than counsel) to mute their telephones.
Finally, no later than Thursday, May 21, 2020, at 2:00 p.m., the parties shall jointly

submit to the Court (via the email address: HellersteinNYSDCham bers(@nysd.uscourts.gov) a list of all

 

counsel expected to appear on the record at the telephonic sentencing.

SO ORDERED.

Dated: New York, New York

May 21, 2020 Bf)
° |. BK

ALVIN K. HELLERSTEIN, U.S.D.J.

 
